21-30107-hcm Doc#33 Filed 03/29/21 Entered 03/29/21 14:02:54 Main Document Pg 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        EL PASO DIVISION

    IN RE:                                           §
                                                     §
    PDG PRESTIGE, INC.,                              §                   Case No. 21-30107
                                                     §
    Debtor.                                          §

                                            NOTICE OF HEARING
           Please take notice that a hearing has been set for April 12, 2021 at 12:30 p.m. MT, 1:30 p.m CT
   before the Honorable H. Christopher Mott, United States Bankruptcy Judge, regarding the matters
   referenced and described below. This hearing will take place via the link below through the Cisco
   WebEx Meetings application. Parties may also attend the hearing by phone at 650-479-3207 with access
   code 160 357 6609#. The Webex instructions for the Court are attached below.
   LINK: us-courts.webex.com/meet/Mott

                  Docket
       Date                                                  Description
                    #

   03/26/2021     24         Motion to Obtain Credit Under Section 364(b), Rule 4001(c) or (d) filed by
                  (47 pgs    Jeff Carruth for Debtor PDG Prestige, Inc. (Attachments: # 1 Proposed
                  ;          Order)(Carruth, Jeff)
                  2 docs)

   03/26/2021     25         Motion to Expedite Hearing filed by Jeff Carruth for Debtor PDG Prestige,
                  (5 pgs;    Inc. (Attachments: # 1 Proposed Order)(Carruth, Jeff) (Related
                  2 docs)    Document(s): 24 Motion to Obtain Credit Under Section 364(b), Rule 4001(c)
                             or (d) filed by Jeff Carruth for Debtor PDG Prestige, Inc. (Attachments: # 1
                             Proposed Order))



   Dated: March 29, 2021                     Respectfully submitted:

                                             WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
                                             By:     /s/ Jeff Carruth
                                                 JEFF CARRUTH (TX SBN:. 24001846)
                                                 3030 Matlock Rd., Suite 201
                                                 Arlington, Texas 76105
                                                 Telephone: (713) 341-1158
                                                 Fax: (866) 666-5322
                                                 E-mail: jcarruth@wkpz.com

                                             PROPOSED ATTORNEYS FOR
                                             PDG PRESTIGE, INC.
                                             DEBTOR AND DEBTOR IN POSSESSION




   NOTICE OF HEARING — Page 1                                                                     1937744.doc
21-30107-hcm Doc#33 Filed 03/29/21 Entered 03/29/21 14:02:54 Main Document Pg 2 of 2




   NOTICE OF HEARING — Page 2                                             1937744.doc
